Case 2:19-cv-01478-JDC-KK Document 70 Filed 03/08/21 Page 1 of 8 PageID #: 404




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


LAUREN BERTRAM, INDIVIDUALLY                       CASE NO. 2:19-CV-01478
AND ON BEHALF OF THE MINOR
CHILD, CB AND JULIAN BERTRAM
AND ALEXANDER BERTRAM

VERSUS                                             JUDGE JAMES D. CAIN, JR.

PROGRESSIVE SOUTHEASTERN                           MAGISTRATE JUDGE KAY
INSURANCE CO ET AL

                                 MEMORANDUM RULING

           Before the Court is a “FRCP 12(B)(6) Motion to Dismiss” (Doc. 56) wherein

Mallory Alexander International Logistics, Inc. moves to dismiss Plaintiffs’ claims for joint

venture and joint enterprise under Federal Rule of Civil Procedure 12(b)(6).

                                      ALLEGATIONS

           In their Second Amended and Restated Complaint,1 Plaintiffs, Lauren Bertram, C

B, Julian Bertram and Alexander Bertram, allege the following which is relevant to the

instant Motion to Dismiss:

           On or about July 16, 2019, at approximately 6:30 p.m., Stephen Duane Bertram was

driving in the westbound lane of Interstate Highway 10. At that same time, Defendant

Justin Chong was operating a Freightline tractor towing a trailer and traveling east on

Interstate 10.2 The tractor experienced a blow-out of the front driver’s side tire causing




1
    Doc. 44.
2
    Id. ¶ ¶ 16 and 17.
Case 2:19-cv-01478-JDC-KK Document 70 Filed 03/08/21 Page 2 of 8 PageID #: 405




Chong to lose control of the truck and trailer. The truck and trailer crossed the solid yellow

line ultimately entering the westbound travel lanes and oncoming traffic striking a vehicle

driven by Zachary N. Flessner and then Mr. Bertram’s vehicle.3 Mr. Bertam sustained fatal

injuries that resulted in his demise at the scene.4

          Defendant Mallory Alexander International Logistics, Inc. (“Mallory Alexander”)

is an interstate common carrier and broker.5 Plaintiffs allege that Defendants Convermat

Corporation (“Convermat”), Blue Grace Group, LLC (“Blue Grace”) and Mallory

Alexander were involved in a joint venture and/or joint enterprise with Defendant Empire

National, Inc. (“Empire National”) to deliver the paper products.6

          Plaintiffs allege that Defendants Empire, Blue Grace, Mallory Alexander and

Convermat owned, managed, possessed, supervised, operated and/or controlled the tractor;

the trailer was loaded with improperly loaded jumbo paper rolls/product. 7 Specifically,

Empire National owned, leased, maintained and/or controlled the tractor.8 Convermat

arranged to transport the paper product from Mexico, through Laredo, Texas with its final

destination in North Carolina.9 Convermat brokered, hired, assigned or sub-contracted the

transportation of the freight to Blue Grace and/or Mallory Alexander and Empire

National.10 Convermat, Blue Grace and/or Mallory Alexander directed, controlled and

supervised unloading the paper product in Laredo, Texas, at the Mallory Alexander Pan


3
  Id.
4
  Id. ¶ 20.
5
  Id. ¶ 7.
6
  Id. ¶ 10.
7
  Id. ¶ 16.
8
  Id ¶ 23.
9
  Id. ¶ 25.
10
   Id. ¶ 25.

                                          Page 2 of 8
Case 2:19-cv-01478-JDC-KK Document 70 Filed 03/08/21 Page 3 of 8 PageID #: 406




American warehouse, and subsequently re-loading it onto a trailer owned, leased, operated

and controlled by Defendant Empire National.11

          Convermat, Blue Grace and/or Mallory Alexander arranged the details of the

transportation of the freight from Mexico to North Carolina. 12 Blue Grace and/or Mallory

Alexander coordinated the release and transport of the freight and served as the point of

communication to the shipper, Convermat.13

          Plaintiffs allege that Defendants Empire National, Convermat, Blue Grace, and/or

Mallory Alexander acted as a single entity in a joint venture and operated and conducted

business as a single entity for transporting goods in interstate commerce.14

                                 RULE 12(b)(6) STANDARD

          Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint when it

fails to state a claim upon which relief can be granted. The test for determining the

sufficiency of a complaint under Rule 12(b)(6) is that “a complaint should not be dismissed

for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set

of facts in support of his claim which would entitle him to relief.” Hitt v. City of Pasadena,

561 F.2d 606, 608 (5th Cir. 1977) (per curium) citing Conley v. Gibson, 355 U.S. 41, 45-

46, 78 S.Ct. 99, (1957).

          Subsumed within the rigorous standard of the Conley test is the requirement that the

plaintiff’s complaint be stated with enough clarity to enable a court or an opposing party



11
   Id. ¶ 27.
12
   Id. ¶ 29.
13
   Id. ¶ 30.
14
   Id. ¶ 35.

                                           Page 3 of 8
Case 2:19-cv-01478-JDC-KK Document 70 Filed 03/08/21 Page 4 of 8 PageID #: 407




to determine whether a claim is sufficiently alleged. Elliot v. Foufas, 867 F.2d 877, 880

(5th Cir. 1989). The plaintiff’s complaint is to be construed in a light most favorable to

plaintiff, and the allegations contained therein are to be taken as true. Oppenheimer v.

Prudential Securities, Inc., 94 F.3d 189, 194 (5th Cir. 1996). In other words, a motion to

dismiss an action for failure to state a claim “admits the facts alleged in the complaint, but

challenges plaintiff’s rights to relief based upon those facts.” Tel-Phonic Servs., Inc. v. TBS

Int’l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992).

       “In order to avoid dismissal for failure to state a claim, a plaintiff must plead specific

facts, not mere conclusory allegations . . .” Guidry v. Bank of LaPlace, 954 F.2d 278, 281

(5th Cir. 1992). “Legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.

1995). “[T]he complaint must contain either direct allegations on every material point

necessary to sustain a recovery . . . or contain allegations from which an inference fairly

may be drawn that evidence on these material points will be introduced at trial.” Campbell

v. City of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).

       Under Rule 8 of the Federal Rules of Civil Procedure, the pleading standard does

not require a complaint to contain “detailed factual allegations,” but it “demands more than

an unadorned, the defendant-unlawfully-harmed-me accusation.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007). A complaint that offers “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

Id. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id., at 557, 127 S.Ct. 1955.

                                          Page 4 of 8
Case 2:19-cv-01478-JDC-KK Document 70 Filed 03/08/21 Page 5 of 8 PageID #: 408




       To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Id., at 570, 127

S.Ct. 1955.

                                  LAW AND ANALYSIS

       Defendant maintains that the Second Amended and Restated Complaint fails to

allege critical facts necessary to find a joint venture and a joint enterprise. Defendants

argue that there is no allegation that all parties shared in the losses and profits, and no

allegation that all parties consented to the formation of a partnership. Defendants move to

have Plaintiffs’ claim of a joint venture and a joint enterprise dismissed for failure to state

a claim.

Joint venture

       “[J]oint []ventures arise only where the parties intended the relationship to exist.

They are ultimately predicated upon contract either express or implied.” Baba Lodging,

LLC v. Windham Worldwide Operations, Inc., 2011 WL 1598910, at *3 (W.D. La. Apr.

26,2011) citing Pillsbury Mills, Inc. v. Chedardy, 90 So.2d 797, 807 (La. 1956). A joint

venture is “a special combination of two or more persons, where in some specific venture

a profit is jointly sought without any actual partnership.” Baba Lodging, 2011 WL

1598910, at *3 (W.D. La. Apr. 26, 2011) citing Florida Universal Fin. Corp. v. Cox. 493

So.2d 710, 713 (La.App. 2 Cir. 1986). There must be an equal right to direct and govern

the movements and conduct of each other in respect to the undertaking, and each party

must have some voice and right to be heard, in the control or management. Hawkins v.



                                         Page 5 of 8
Case 2:19-cv-01478-JDC-KK Document 70 Filed 03/08/21 Page 6 of 8 PageID #: 409




Travelers Indemnity Co., 73 So.2d 348 (La.App. 2 Cir. 1954). In Louisiana, a joint venture

requires the following elements:

       (A) All parties must consent to formation of a partnership;

       (B) There must be a sharing of losses of the venture as well as the profits; and

       (C) Each party must have some proprietary interest in, and be allowed to exercise

some right of control over, the business. Arcement Boat Rentals, Inc. v. Good, 820 So.2d

615, 618 (La.App. 4 Cir. 5/29/02) (citing Marine Servs., Inc. v. A-1 Indus., Inc. 355 So.2d

625, 628 (La.App. 4 Cir. 1978)).

       Plaintiffs allege that the well-pled facts allow for a reasonable inference that

Convermat, Mallory Alexander/Blue Grace and Empire National created a joint venture.

Plaintiffs rely on the following facts: Convermat and Mallory Alexander/Blue Grace

entered a contract of carriage for the transportation and shipment of paper rolls. Mallory

Alexander/Blue Grace selected Empire National and Chong to transport that shipment of

paper rolls. Plaintiffs remark and the Court agrees that these facts must be accepted as true

for purposes of a 12(b)(6) motion.

       Plaintiffs assert that Convermat, Blue Grace, Mallory Alexander and Empire/Chong

all contributed in different capacities or performed distinct tasks related to the shipment of

paper rolls. Plaintiffs further assert that the compensation received by Blue Grace/Mallory

Alexander from Convermat and the compensation received by Empire National/Chong

from Blue Grace/Mallory Alexander/Empire National was directly connected to

completion and delivery of the shipment. Thus, Plaintiffs argue that the Court can infer that

their relationship was that of a joint venture.

                                          Page 6 of 8
Case 2:19-cv-01478-JDC-KK Document 70 Filed 03/08/21 Page 7 of 8 PageID #: 410




       Plaintiffs rely on Riddle v. Simmons, 548 So.2d 113 (La.App. 2d Cir., 8/23/1989).

In Riddle, investors in an oil and gas venture filed an intervention alleging the existence of

a joint venture to purchase and develop property for the purpose of production. Defendant

attacked the sufficiency of the pleading, specifically that a joint venture had to be in

writing. The Court of Appeals concluded that a writing was not required.

       Defendant Mallory Alexander is a broker for the transportation of goods in

commerce. In other words, for a certain financial benefit, Mallory Alexander arranged for

transportation of property. 49 C.F. R. § 371.2(a) and brokered a deal for Empire National

to transport the paper rolls. Convermat arranged for the transportation of the paper rolls

from Mexico, through Laredo, Texas and ultimately Newton, North Carolina. Blue Grace

and/or Mallory Alexander arranged the details of the transportation process which included

the use of the Mallory Alexander Pan American warehouse in Laredo, Texas where the

paper product was unloaded after transport from Mexico and loaded onto a trailer owned,

leased and operated by Empire National.

       What is fatal to Plaintiffs’ claim of a joint venture is the absence of facts that these

Defendants (1) formed an agreement (2) to share in profits and losses, and (3) had equal

right to control. While Plaintiffs allege that the Defendants enjoyed a financial benefit, that

does not equate to sharing in profits and losses. Indeed, every entity and/or person in every

transaction to transport goods in commerce is motivated by receiving a financial benefit.

This Court cannot make that giant leap and accept the conclusory allegation that

Defendants’ were involved in a joint venture.



                                         Page 7 of 8
Case 2:19-cv-01478-JDC-KK Document 70 Filed 03/08/21 Page 8 of 8 PageID #: 411




Joint enterprise

       Plaintiffs allege that Defendants participated in a “joint enterprise.” Defendants

remark that the theory of “joint enterprise” is not well established in Louisiana. Plaintiffs

make no argument in their opposition concerning Defendants role in a “joint enterprise.”

For the reasons set for the hereinabove, the Court finds that Plaintiffs’ allegations of a joint

enterprise are likewise, conclusory and not sufficient to state a claim.

                                      CONCLUSION

       The Court finds merit to Mallory Alexander’s motion to dismiss Plaintiffs’ claims

of a joint venture and a joint enterprise and will dismiss these claims with prejudice.

       THUS DONE AND SIGNED in Chambers on this 8th day of March, 2021.



                     ________________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                          Page 8 of 8
